6 eke . : th
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1 —

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
¥. . (For Offenses Committed On or After November 1, 1987)

Erick Danato Avalos-Guevara Case Number: 3:19-mj-24622

 

Gerardo A Gonzalez

 

 

 

 

 

 

 

 

Defendant's Aitorney ~
REGISTRATION NO. 92153298 : Pell oe
THE DEFENDANT: | i DEC LT 2019 |

1 pleaded guilty to count(s) 1 of Complaint :

L] was found guilty to count(s) Gre HK US OS STIL CL OOUET nua |
after a plea of not guilty. we oer pee
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C] The defendant has been found not guilty on count(s)
[] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

ad days

 

OC TIME SERVED AR

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return al! property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
-L) Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States-Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, December 17, 2019
Date of Imposition of Sentence

{se _.

HONORABLE BARRY M, KURREN
UNITED STATES MAGISTRATE JUDGE

 

Received ©"
DUSM

 

Clerk’s Office Copy : , ——-3:19-mj-24622.

 

 
